Exhibit 10.14

 

AGREEMENT

 

By and Among

 

WINSTON-SALEM INDUSTRIAL, LLC

A Delaware Limited Liability Company

 

and

 

HIGHWOODS REALTY LIMITED PARTNERSHIP,

A North Carolina Limited Partnership

 

and

 

G-T GATEWAY, LLC,

A North Carolina Limited Liability Company

 

and

 

Allman Spry Leggett & Crumpler, P.A.

 

as Escrow Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

SALE AND PURCHASE OF MEMBERSHIP INTEREST

   3

PURCHASE PRICE

   3

Binder Deposit and Escrow Agent’s Duties and Rights

   3

ACTIONS PENDING CLOSING

   6

Survey and Plans

   6

Initial Delivery of Documentation

   7

Access to the Property

   7

Matters of Title

   7

Environmental Assessments

   7

Investigation Rights

   8

Termination Rights: Review Period

   9

Highwoods’ Removal of Property From Market

   9

ADDITIONAL AGREEMENTS OF THE PARTIES

   9

Title to the Property

   9

Permitted Exceptions

   10

Representations and Warranties of Highwoods

   11

Representations and Warranties of G-T Gateway

   19

Maintenance of the Property

   21

Risk of Loss; Damage or Destruction; Condemnation

   21

No Transfer of Personal Property

   22

Compliance With Legal Requirements

   22

Delivery of Notices

   23

Indemnifications

   23

CONDITIONS PRECEDENT TO CLOSING

   24

G-T Gateway’s Conditions

   24

Highwoods’ Conditions.

   27

CLOSING

   28

Date

   28

Highwoods’ Closing Documents

   28

G-T Gateway’s Closing Documents

   29

Closing Costs

   29

Closing Adjustments

   29

Taxes

   30

Utilities

   30

Rents

   30

Calculations

   32

Prepaids

   32

Service Agreement Payments

   32

Settlement After Closing

   32

Leasing Commissions

   33

Tenant Improvements

   33

Equitable Adjustments

   34

DEFAULT AND REMEDIES

   34

OTHER PROVISIONS

   34

 

i



--------------------------------------------------------------------------------

Counterparts

   34

Entire Agreement

   34

Construction

   34

Applicable Law

   35

Severability

   35

Waiver of Covenants, Conditions and Remedies

   35

Exhibits

   35

Amendment

   35

Relationship of Parties

   35

Assignment

   35

Further Acts

   36

No Recording; Actions to Clear Title

   36

Broker Commissions

   36

Notices

   36

Press Releases

   37

Definition of Agreement Date

   37

Survival of the Agreement

   38

Exhibit A - Property Description

    

Exhibit B - Personal Property

    

Exhibit B-1 - Excluded Personal Property

    

Exhibit C - Leases

    

Exhibit C-1 - Service Maintenance Contracts

    

Exhibit D – Permitted Exceptions

    

Exhibit E – Tenant Estoppel Certificate

    

Exhibit F – Assignment of Membership Interest

    

Exhibit G - Form of Assignment of Leases

    

 

ii



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

 

AGREEMENT

 

COUNTY OF FORSYTH

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of the 28th day of
January, 2005, by and among WINSTON-SALEM INDUSTRIAL, LLC, a Delaware limited
liability company (“WSI”), HIGHWOODS REALTY LIMITED PARTNERSHIP, a North
Carolina Limited Partnership (“Highwoods”), G-T GATEWAY, LLC, a North Carolina
Limited Liability Company (“G-T Gateway”) and Allman Spry Leggett & Crumpler,
P.A. (“Escrow Agent”).

 

WITNESSETH :

 

WHEREAS, WSI is, or will be at the closing contemplated hereby, the sole member
of Winston-Salem Industrial II, LLC, a North Carolina limited liability company
(hereinafter “WSI, II”) and WSI desires to sell to G-T Gateway, and G-T Gateway
desires to purchase from WSI, one hundred percent (100%) of the membership
interest owned by WSI in WSI, II (the “Membership Interest”).

 

WHEREAS, as of the date hereof, WSI is the sole owner of the following property,
which shall be conveyed to WSI, II prior to the closing contemplated hereby:

 

(a) a fee simple interest in that tract containing approximately59.181 acres of
land and being described on Exhibit A (attached hereto and incorporated herein
by reference), together with all right-of-ways and easements appurtenant thereto
(said tract being commonly known as 531 Northridge Park Drive, Rural Hall, North
Carolina and being hereinafter referred to as the “Land”).

 

(b) all right, title and interest in and to all rights, privileges, and
easements appurtenant to the Land, including all water rights, rights-of-way,
roadways, parking areas, roadbeds, alleyways and reversions or other
appurtenances used in connection with the beneficial use of the Land.

 

(c) all improvements, buildings, structures, related amenities and fixtures
located on the Land and owned by WSI including, without limitation, that
warehouse building containing approximately 598,058 square feet and that office
building containing approximately 91,808 square feet (collectively referred to
as the “Building”), any and all other buildings, structures and amenities
currently located on the Land, all fixtures, apparatus, equipment, vaults,
machinery and built-in appliances used in connection with the operation and
occupancy of the Land such as heating and air conditioning systems, electrical
systems, plumbing systems, sprinkler and other fire protection and life safety
systems, refrigeration, ventilation, or other facilities or services on the Land
(all of which are together hereinafter called the “Improvements”).

 

1



--------------------------------------------------------------------------------

(d) Except as hereinafter set forth, all personal property to be described on
Exhibit B located on or in or used exclusively in connection with the Land and
Improvements and owned by WSI and used or usable in the operation of the
Property (as defined below) including, without limitation, fittings, appliances,
shades, furniture, furnishings, and other furnishings or items of personal
property used or usable in connection with the Building’s HVAC systems, but
excluding all personal property located on the Land or in the Building owned by
the tenant thereof or contractors who provide service to the Building or is not
otherwise owned by WSI (hereinafter called the “Personal Property”).

 

(e) That lease of the Building set forth on Exhibit C (the “Lease”), prepaid
rent, security deposits, contract rights, escrow deposits, utility agreements,
guaranties, warranties, zoning rights or other rights related to the ownership
of or use and operation of the Property (as defined below), and interest in
certain service contracts related to the Property. A list of the service,
maintenance and/or management contracts affecting or relating to the Property
(the “Service Contracts”), and all guaranties and warranties relating to the
Property which are assignable together with a description of all pertinent terms
and provisions of such Service Contracts, guaranties and warranties shall be set
forth in Exhibit C-1 and attached hereto prior to Closing. All Service Contracts
that are not assumed by G-T Gateway shall be terminated at or before Closing.

 

All of the items of property described in (a), (b), (c), (d) and (e) above are
hereinafter collectively called the “Property.”

 

It is hereby acknowledged by G-T Gateway that WSI does not intend that G-T
Gateway receive the benefit of any cash, claims relating to any real property
tax refunds or rebates for periods occurring prior to Closing (as hereinafter
defined), existing insurance claims and any existing claims against the tenant
or former tenants of the Property related to claims or causes of actions which
arise prior to the date of Closing, which cash and claims shall be assigned to
Highwoods by WSI and/or WSI, II prior to Closing. It is furthermore,
acknowledged by G-T Gateway that WSI does not intend that G-T Gateway receive
any benefit in or right to use the trade style name Highwoods Properties and
derivations thereof and any other trademarks used in connection therewith which
rights shall be assigned to Highwoods by WSI prior to Closing.

 

WHEREAS, WSI and G-T Gateway desire to enter into this Agreement to incorporate
all prior negotiations and dealings of the parties with respect to the
transaction contemplated hereby.

 

WHEREAS, Highwoods is the sole owner of WSI and will benefit from this Agreement
and is entering into this Agreement for the sole purpose of making those
representations and warranties as set forth in Section 4(c) of this Agreement
and agreeing to be bound by the indemnification provisions set forth in Section
4(j) of this Agreement, which provisions are a material inducement to G-T
Gateway’s execution of this Agreement.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the payment of earnest money, and other good and valuable
consideration, receipt of which is hereby acknowledged by WSI, G-T Gateway and
Highwoods, the parties hereto agree as follows:

 

1. SALE AND PURCHASE OF MEMBERSHIP INTEREST.

 

Subject to the terms and conditions of this Agreement, WSI agrees to sell,
assign and deliver the Membership Interest to G-T Gateway and G-T Gateway agrees
to purchase the Membership Interest from WSI.

 

2. PURCHASE PRICE.

 

Subject to the terms and conditions of this Agreement, the total purchase price
to be paid by Buyer to Seller for the Membership Interest shall be the sum of
Eighteen Million Six Hundred Fifty-Six Thousand Three Hundred Twenty-Five and
No/100 Dollars ($18,656,325.00) (the “Purchase Price”). The Purchase Price, as
adjusted by all prorations as provided for herein, shall be paid to Seller by
Buyer at the Closing, by wire transfer of immediately available federal funds,
of which the Binder Deposit shall constitute a part, subject to prorations and
adjustments at Closing.

 

(a) Binder Deposit and Escrow Agent’s Duties and Rights. Within five (5)
business days after the full execution of this Agreement, G-T Gateway shall pay
and deliver to the Escrow Agent in United States currency the sum of Sixty
Thousand and No/100 Dollars ($60,000.00) as a binder deposit (such amount,
together with all interest earned thereon, being referred to herein as the
“Binder Deposit”). Escrow Agent shall hold the Binder Deposit in trust for the
mutual benefit of the parties, subject to the following terms and conditions:

 

(i) Escrow Agent shall deposit the Binder Deposit in an interest bearing account
in an institution as directed by G-T Gateway, and reasonably acceptable to WSI,
in Winston-Salem, North Carolina. The Binder Deposit, plus all accrued interest
thereon, shall be returned to G-T Gateway at the Closing of this transaction.
Otherwise, the Binder Deposit shall be delivered by Escrow Agent to WSI or
refunded by Escrow Agent to G-T Gateway in accordance with the terms of this
Agreement.

 

(ii) In the event the transaction contemplated by this Agreement is not closed
solely because of any default on the part of WSI, or if any of the conditions
precedent set forth in Section 5 fail to be satisfied at Closing, or if G-T
Gateway terminates its obligations as allowed herein pursuant to any other
provision of this Agreement, then the Escrow Agent shall pay to G-T Gateway the
Binder Deposit, including interest which has accrued thereon (except, if G-T
Gateway terminates this Agreement pursuant to Section 3(g) below, One Hundred
Dollars ($100.00) of the Binder Deposit shall be paid to WSI pursuant to Section
3(g) below). To allow the interest bearing account to be opened, G-T Gateway’s
and WSI’s tax identification numbers are set forth below their signatures at the
end of this Agreement. Escrow Agent is executing this Agreement to acknowledge
Escrow

 

3



--------------------------------------------------------------------------------

Agent’s responsibilities hereunder, which may be modified only by a written
amendment signed by all of the parties. No such amendment shall be binding on
the Escrow Agent unless it has been signed by the Escrow Agent. Escrow Agent
shall accept the Binder Deposit with the understanding of the parties that
Escrow Agent is not a party to the Agreement except to the extent of its
specific responsibilities hereunder; and does not assume or have any liability
for the performance or non-performances of WSI or G-T Gateway hereunder to
either of them.

 

(iii) In the event the transaction contemplated by this Agreement is not closed
solely because of any default on the part of G-T Gateway, then the Escrow Agent
shall pay to WSI the Binder Deposit including interest which has accrued
thereon, and, except for G-T Gateway’s Continuing Indemnification Obligations
(as defined in Section 3(f) below), such payment shall be G-T Gateway’s only
liability to WSI as the result of such breach and shall be considered liquidated
damages, as WSI’s actual damages as a result of G-T Gateway’s breach of its
obligations hereunder shall be difficult, if not impossible, to ascertain.

 

(iv) Within two (2) days after execution of this Agreement, G-T Gateway,
Highwoods and WSI shall deposit a copy of this Agreement executed by them with
Escrow Agent, and, upon receipt of the Binder Deposit from G-T Gateway, Escrow
Agent shall immediately execute this agreement where provided below. This
Agreement, together with such further instructions, if any, as the parties shall
provide to Escrow Agent by written agreement, shall constitute the escrow
instructions. If any requirements relating to the duties or obligations of
Escrow Agent hereunder are not acceptable to Escrow Agent, or if Escrow Agent
requires additional instructions, the parties hereto agree to make such
deletions, substitutions and additions hereto as counsel for WSI, G-T Gateway
and Highwoods shall mutually approve, which additional instructions shall not
substantially alter the terms of this Agreement unless otherwise expressly
agreed to by WSI, G-T Gateway and Highwoods.

 

(v) Escrow Agent shall hold the Binder Deposit in accordance with the terms and
provisions of this Agreement, subject to the following:

 

(A) Escrow Agent’s duties hereunder shall be limited to investing, administering
and disbursing the Binder Deposit, and Escrow Agent shall have no additional
duties or responsibilities hereunder (in its role as Escrow Agent) in connection
with the Closing. Escrow Agent undertakes to perform only such duties as are
expressly set forth in this Agreement and no implied duties or obligations shall
be read into this Agreement against Escrow Agent.

 

(B) Escrow Agent may act in reliance upon any writing or instrument or signature
which it, in good faith, believes of any statement or assertion contained in
such writing or instrument, and may assume that

 

4



--------------------------------------------------------------------------------

any person purporting to give any writing, notice, advice or instrument in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument
deposited in escrow, nor as to the identity, authority, or right of any person
executing the same, and Escrow Agent’s duties under this Agreement shall be
limited to those provided in this Agreement.

 

(C) Unless Escrow Agent discharges any of its duties under this Agreement in a
negligent manner or is guilty of willful misconduct with regard to its duties
under this Agreement, WSI and G-T Gateway shall indemnify Escrow Agent and hold
it harmless from any and all claims, liabilities, losses, actions, suits or
proceedings at law or in equity which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
such connection WSI and G-T Gateway shall indemnify Escrow Agent against any and
all expenses including reasonable attorney’s fees and the cost of defending any
action, suit or proceeding or resisting any claim in such capacity.

 

(D) If the parties (including Escrow Agent) shall be in disagreement about the
interpretation of this Agreement, or about their respective rights and
obligations, or the propriety of any action contemplated by Escrow Agent, Escrow
Agent may, but shall not be required to, file an action in interpleader to
resolve the disagreement. Escrow Agent shall be indemnified for all costs and
reasonable attorneys’ fees in its capacity as Escrow Agent in connection with
any such interpleader action and shall be fully protected in suspending all or
part of its activities under this Agreement until a final judgment in the
interpleader action is received.

 

(E) Escrow Agent may consult with counsel of its own choice and have full and
complete authorization and protection in accordance with the opinion of such
counsel. Escrow Agent shall otherwise not be liable for any mistakes of fact or
errors of judgment, or for any acts or omissions of any kind, unless caused by
its negligence or willful misconduct.

 

(F) The Escrow Agent may in its sole discretion resign by giving thirty (30)
days’ written notice thereof to G-T Gateway and WSI. G-T Gateway and WSI shall
furnish to the Escrow Agent written instructions for the release of the escrow
funds and escrow documents in such event. If the Escrow Agent shall not have
received such written instructions, the Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor Escrow Agent, and upon
such appointment deliver the escrow funds and escrow documents to such
successor.

 

5



--------------------------------------------------------------------------------

(G) If costs and expenses (including attorneys’ fees) are incurred by Escrow
Agent because of litigation of any dispute between WSI and G-T Gateway arising
out of the holding of the Binder Deposit, the non-prevailing party (i.e., either
WSI or G-T Gateway) shall reimburse Escrow Agent for such reasonable costs and
expenses incurred. WSI and G-T Gateway hereby agree and acknowledge that Escrow
Agent assumes no liability in connection with the holding or investment of the
Binder Deposit pursuant hereto, except for the negligence or willful misconduct
of Escrow Agent and its employees and agents. Escrow Agent shall not be
responsible for the validity, correctness or genuineness of any document or
notice referred to herein; and, in the event of any dispute under this Agreement
relating to the disposition of the Binder Deposit, Escrow Agent may seek advice
from its own counsel and shall be fully protected in any action taken in good
faith in accordance with the opinion of Escrow Agent’s counsel.

 

(H) Escrow Agent’s address for purpose of mailing or delivering documents and
notices hereunder is as follows:

 

Allman Spry Leggett & Crumpler, P.A.

380 Knollwood Street, Suite 700

Winston-Salem, NC 27103-4152

Attention:      Thomas T. Crumpler, Esquire

Telephone:     (336) 722-2300

Telecopier:     (336) 721-0414

 

Provisions with respect to notices set forth herein shall apply with respect to
notices given by or to Escrow Agent hereunder.

 

3. ACTIONS PENDING CLOSING.

 

(a) Survey and Plans. G-T Gateway may cause to be secured and delivered to G-T
Gateway prior to the end of the Review Period (as defined in Section 3(g) below)
a current physical and boundary survey (the “Survey”) of the Land and
Improvements prepared by a North Carolina registered land surveyor or licensed
engineer which shall be certified to G-T Gateway which shall contain such
documentation and certifications as the Title Company (as defined in Section
4[a]) may require. G-T Gateway agrees to pay for the cost of the Survey. In the
event the Survey reveals anything which materially or adversely affects the
Property in the sole reasonable discretion of G-T Gateway, G-T Gateway shall
give notice to WSI of those matters objected to by G-T Gateway in the Survey
prior to the last day of the Review Period. WSI shall then have the right, but
not the obligation, for a period of ten (10) business days to cure any defects
or objectionable matters specified by G-T Gateway. In the event that WSI fails
or is unwilling to cure such defects to the reasonable satisfaction of G-T
Gateway’s counsel at WSI’s sole cost and expense, G-T Gateway may proceed to a
Closing subject to the defect, or by written notice to WSI, terminate this
Agreement and receive a refund of the Binder Deposit, or otherwise allow this
Agreement to expire.

 

6



--------------------------------------------------------------------------------

(b) Initial Delivery of Documentation. At the time of the execution of this
Agreement or within five (5) business days thereafter, Highwoods or WSI shall
provide to G-T Gateway the following: (i) a list of all the Personal Property
which shall be attached hereto as Exhibit B, (ii) true, correct and complete
copies of all service, maintenance, utility and other contracts related to the
Property, including any warranties or guaranties, a list of which shall be
attached hereto as Exhibit C-1, (iii) all title information related to the Land
in Highwoods’ or WSI’s possession or available to Highwoods or WSI including but
not limited to, title insurance policies, attorney’s opinions on title and
existing surveys, (iv) all environmental, engineering or similar reports and
drawing/specifications relating to the Land, Building or Improvements in
Highwoods’ or WSI’s possession, (v) a true, correct and complete copy of the
Lease and any amendments or guaranties of such Lease, (vi) all income and
expense records related to the Property for the year 2003 and 2004; and (vii) a
current rent roll of the Building. To the knowledge of WSI, the information to
be delivered to G-T Gateway pursuant to this subsection is true and correct in
every material respect.

 

(c) Access to the Property. Subject to Section 3(f) of this Agreement, WSI shall
give G-T Gateway and its agents, engineers and other representatives, reasonable
access to the Property.

 

(d) Matters of Title. If any objection to the Title Report (as defined in
Section 4[a] hereof) or the Survey (or existing survey(s), if applicable) is
identified by G-T Gateway, WSI shall use its commercially reasonable efforts to
resolve such objection to G-T Gateway’s satisfaction provided the cost of such
resolution does not exceed Twenty-Fifty Thousand and No/100 Dollars ($25,000).
In the event that WSI cannot or refuses to cure an objection to the Title Report
or the Survey (or existing survey[s]) which remains unacceptable to G-T Gateway,
then and in that event, G-T Gateway may terminate this Agreement without any
further claim or obligation of any kind to WSI, except for G-T Gateway’s
Continuing Indemnification Obligation (as defined in Section 3(f) below) or in
the alternative, consummate the Closing in accordance with the terms of Section
5(a) below.

 

(e) Environmental Assessments. Prior to Closing, G-T Gateway at its sole
expense, and upon reasonable notice to WSI, may cause to be undertaken and
completed a current Phase I Environmental Site Assessment of the Land (the
“Environmental Assessment”). The Environmental Assessment shall be performed by
environmental inspection and engineering firms selected by G-T Gateway. G-T
Gateway shall determine from the Environmental Assessment and from such other
information available to G-T Gateway, in its sole discretion, whether or not the
Property is likely to be contaminated by hazardous or toxic waste, substances or
materials (including but not limited to, asbestos, PCB’s or petroleum products)
as defined under any applicable federal, state or local laws, statutes, orders,
rules, regulations, permits or approvals. In the event that contamination or any
other adverse environmental condition is found to likely exist at the Property,
or in the event that such Environmental Assessment recommends additional testing
and WSI refuses to consent to such testing (which consent may be withheld by WSI
in its sole discretion), G-T Gateway reserves the right to terminate this

 

7



--------------------------------------------------------------------------------

Agreement and receive a refund of the Binder Deposit. If WSI withholds its
consent for G-T Gateway to do additional environmental testing of the Land, and
G-T Gateway terminates this Agreement as the result thereof, WSI will pay to G-T
Gateway its due diligence costs reasonably incurred during the Review Period,
and any fees forfeited by G-T Gateway to its lender as the result of G-T
Gateway’s termination of this Agreement as the result of WSI refusal to allow
G-T Gateway to conduct further environmental tests of the Land. WSI has no
obligation to G-T Gateway to remediate any environmental contamination on the
Land discovered by G-T Gateway or G-T Gateway’s engineers. As stated above, G-T
Gateway will not conduct a Phase II Environmental Assessment of the Property
without WSI’s written consent, which consent may be withheld in WSI’s sole
discretion

 

(f) Investigation Rights. From the Agreement Date until such time as this
Agreement is either settled or terminated, G-T Gateway, G-T Gateway’s authorized
agents, employees, consultants, architects, engineers and contractors, as well
as others authorized by G-T Gateway, shall have access to the Property and shall
be entitled to enter upon the Property and make such surveying, architectural,
engineering, topographical, geological, soil, subsurface, environmental, water
drainage, traffic, and other studies related to the availability of water,
sewer, natural gas, and other utility services in sufficient quantities to meet
G-T Gateway’s requirements and such other investigations, inspections,
evaluations, studies, tests and measurements (collectively, the
“Investigations”) as G-T Gateway deems necessary or advisable. Provided,
however, G-T Gateway’s rights hereunder to conduct Investigations shall be
subject to the following requirements and limitations: (i) any entry upon the
Property by G-T Gateway, G-T Gateway ‘s authorized agents and employees, as well
as others authorized by G-T Gateway shall require at least twenty-four (24)
hours advance notice to WSI of the date and time of the entry and the specific
Investigations to be conducted in connection with the entry, (ii) the
Investigations shall not result in any adverse change to the physical
characteristics of the Property (and G-T Gateway shall be obligated to
completely repair and restore any damage to the Property resulting from the
Investigations), and (iii) the Investigations will not substantially or
adversely interfere with the rights of the tenant in the Building to use and
enjoy its leased space therein according to its Lease thereof. G-T Gateway
agrees to indemnify and hold WSI harmless from and against any and all claims,
costs, expenses, and liabilities, including reasonable attorneys’ fees, arising
out of claims for injury, including death, to persons or physical injury to
property resulting from the Investigations (hereinafter the “G-T Gateway’s
Continuing Indemnification Obligations”); provided, however, G-T Gateway shall
not be obligated to indemnify WSI from and against any claims, costs, expenses,
and liabilities caused by or arising out of the acts or omissions of WSI or
WSI’s employees, representatives or agents, or from the presence or release of
Hazardous Substances (as defined in Section 4(c) herein) not introduced onto the
Property by G-T Gateway or G-T Gateway’s authorized agents and employees or
other entities conducting the Investigations. WSI shall be entitled to have one
or more representatives present to observe the Investigations on the Property.
G-T Gateway shall not be entitled to conduct any environmental Investigations on
the Property beyond a Phase I environmental site assessment (i.e. no sampling,
drilling, etc.) without first obtaining WSI’s prior written consent, which
consent may be withheld by WSI, in WSI’s sole discretion. Notwithstanding any
term or provision herein to the contrary, the provisions in this Agreement
[including in this Section 3(f)] relating to the Investigations shall apply to
all Investigations conducted by G-T Gateway and G-T Gateway’s authorized agents,
employees, consultants, architects, engineers and contractors both prior to the
Agreement Date and from and after the Agreement Date.

 

8



--------------------------------------------------------------------------------

G-T Gateway will remain responsible and liable to WSI for the Continuing
Indemnification Obligations and the full amount of actual damages suffered by
WSI resulting from G-T Gateway’s Investigations after the completion of the
Closing hereunder, the termination of this Agreement by G-T Gateway or WSI or a
default by G-T Gateway under this Agreement.

 

(g) Termination Rights: Review Period. G-T Gateway shall have the unqualified
right, in G-T Gateway’s sole and absolute discretion, to terminate this
Agreement by giving written notice of such election at any time from the
Agreement Date until 5:00 p.m. Eastern Standard time on January 30, 2005 (30th)
(such period of time until January 30, 2005 being referred to herein as the
“Review Period”). In the event G-T Gateway properly and timely terminates this
Agreement pursuant to this Section 3(g); Escrow Agent shall promptly refund all
but One Hundred and No/100 Dollars ($100) of the Binder Deposit to G-T Gateway
(such $100 payment to WSI being the consideration paid by G-T Gateway for the
right to terminate this Agreement pursuant to this Section 3(g)), whereupon the
parties hereto shall have no further rights, obligation or liabilities to each
other hereunder, except for G-T Gateway’s Continuing Indemnification
Obligations. Time is of the essence with respect to this right to terminate. The
failure of G-T Gateway to provide such notice of termination prior to the
expiration of the Review Period shall be deemed conclusively a waiver of G-T
Gateway’s termination rights under this Section 3(g); and in such event, except
in the case of a default by WSI hereunder (which shall be governed by the terms
of Section 7 herein) or failure of any condition precedent to G-T Gateway’s
obligation to close, and except in the event of the termination of this
Agreement by either party pursuant to any specific termination right set forth
herein which requires the return of the Binder Deposit to G-T Gateway, the
Binder Deposit shall be deemed for all purposes under this Agreement to be
nonrefundable to G-T Gateway and “earned” by WSI.

 

(h) WSI’s Removal of Property From Market. Until the end of the Review Period,
or earlier termination of this Agreement, WSI shall remove the Property and
Membership Interest from the market and not have discussions with prospective
purchasers thereof, and will not solicit or accept any offers, whether or not
binding, regarding the Property or the Membership Interest during the Review
Period and thereafter until the Closing of the transaction contemplated hereby
occurs or until the earlier termination of this Agreement.

 

4. ADDITIONAL AGREEMENTS OF THE PARTIES.

 

(a) Title to the Property. At the Closing, title to the Land shall be insurable
both as to fee and marketability at regular rates by Chicago Title Insurance
Company (the “Title Company”), subject only to those matters enumerated in
Section 4(b)(i)-(vi) below (“Permitted Exceptions”). Prior to the end of the
Review Period, G-T Gateway shall procure from HPI Title Agency, LLC at G-T
Gateway’s cost, a current title commitment for title insurance issued by the
Title Company showing the condition of title to the Land, its appurtenances and
Improvements (the “Title Report”). If, prior to the end of the Review Period,
G-T Gateway disapproves of any matter of title contained in the Title Report,
G-T Gateway may then elect to provide written

 

9



--------------------------------------------------------------------------------

notice of G-T Gateway’s disapproval of the same to WSI (those disapproved title
matters as so identified by G-T Gateway are hereinafter called the “Disapproved
Exceptions”). WSI agrees to commit its commercially reasonable efforts to remove
any Disapproved Exception, provided the cost thereof does not exceed Twenty-Five
Thousand and No/100 Dollars ($25,000). However, in the event that as provided in
Section 3(a) above, G-T Gateway proceeds to and consummates the Closing subject
to a Disapproved Exception, such Disapproved Exception shall then be deemed to
be a Permitted Exception. Any expenses incurred in obtaining such title
insurance commitment (including, without limitation, those incurred by an
attorney in conducting the necessary title search) shall be borne by G-T
Gateway. The title insurance premium for the title insurance policy issued by
the Title Company pursuant to the title commitment (the “Title Policy”) shall be
borne by G-T Gateway. The Title Policy shall provide full coverage against
mechanics’ or materialmen’s liens, shall commit full survey coverage (if G-T
Gateway procures a Survey of the Land) and such other coverages and endorsements
as shall be reasonably required by G-T Gateway. If G-T Gateway requests any
endorsements to the Title Policy, G-T Gateway will be responsible for the cost
attributable thereto.

 

G-T Gateway may, at or prior to Closing, notify WSI in writing (the “Gap
Notice”) of any objections to title raised by G-T Gateway’s Counsel or the Title
Company between the issuance of the Title Report and the Closing, which did not
exist as of the date of the issuance of the Title Report (“New Encumbrances”).
If G-T Gateway sends a Gap Notice to WSI, but the New Encumbrance is the result
of some act that is beyond the control of WSI, then G-T Gateway and WSI shall
have the same rights and obligations with respect to such notice as apply to a
Disapproved Exception under Sections 4(a) and 4(b) hereof. However, in the event
the New Encumbrance results from any action or omission of WSI (with the
exception of New Encumbrances which can be cured by a monetary payment which G-T
Gateway has, and shall have, the absolute right of making such payment and
reducing the Purchase Price by a like amount), G-T Gateway shall be entitled to
terminate this Agreement, receive a refund of the Binder Deposit, and
reimbursement from WSI of the costs, fees and expenses incurred by G-T Gateway
related to this Agreement and the Property.

 

(b) Permitted Exceptions. At the Closing, the Land, its appurtenances and the
Improvements shall be owned by WSI, II free and clear of all liens,
encumbrances, claims, rights-of-way, easements, leases, restrictions and
restrictive covenants, except the following Permitted Exceptions:

 

(i) Public utility easements and rights-of-way in customary form, so long as no
Improvements are located thereon and they do not interfere with the use of the
Property for office, warehouse and related commercial purposes permitted by the
Lease or materially affect the value of the Property;

 

(ii) Zoning and building laws or ordinances, provided they do not prohibit the
use of the Property for office, warehouse and related commercial purposes
permitted by the Lease and so long as the Property is in compliance with same;

 

10



--------------------------------------------------------------------------------

(iii) Ad valorem real estate taxes for any year in which they are not yet due
and payable as of the date of Closing; and

 

(iv) Those matters which G-T Gateway has elected to accept;

 

(v) Items shown on the Survey and not objected to by G-T Gateway or waived by
G-T Gateway in accordance with Section 3(a) hereof.

 

(vi) Those Permitted Exceptions listed on Exhibit D, so long as they to not
interfere with the use of the Property for office, warehouse and related
commercial purposes permitted by the Lease or materially affect the value of the
Property.

 

If, in the opinion of G-T Gateway’s counsel, G-T Gateway is not able to procure
an owner’s title insurance commitment from the Title Company prior to Closing,
complying with the requirements of this Section 4, G-T Gateway shall have the
option of purchasing the Membership Interest with WSI, II’s title to the Land
being in its “as is” condition, and consummating the Closing, or terminating
this Agreement. Notwithstanding any other provision contained herein to the
contrary, if the title defect(s) which may include, without limitation, a
Disapproved Exception, is a mortgage, lien, judgment, assessment, unpaid taxes
or tax which can be cured by a monetary payment (and with respect to which
affirmative title insurance coverage is not available at the Title Company’s
standard rates) G-T Gateway has, and shall have, the absolute right of making
such payment and reducing the Purchase Price by a like amount.

 

(c) Representations and Warranties of Highwoods and WSI. Highwoods and WSI
hereby make the following representations and warranties to G-T Gateway:

 

(i) There are no options to purchase the Property or the Membership Interest
which are effective, nor has WSI previously entered into any contract of sale of
the Property or the Membership Interest with a party other than G-T Gateway
which is presently effective. After the date hereof and until Closing, or until
this Agreement is otherwise terminated, WSI will not (and will not allow WSI, II
to) enter into any agreement or contract or negotiate with any party other than
G-T Gateway with respect to the sale of the Property or the Membership Interest,
nor, will WSI (nor will WSI allow WSI, II to) pledge or assign any right, title,
interest in or to the Property or the Membership Interest or any part thereof to
any person or entity.

 

(ii) All bills and claims for labor performed and services and materials
furnished to or for the benefit of the Property have been or will be paid in
full by Closing, and there are no mechanics’ liens or materialmen’s liens on or
affecting the Property. If any mechanics’ or materialmen’s lien is filed on or
affecting the Property for work, labor or materials, Highwoods and WSI shall
indemnify and save G-T Gateway harmless from, or bond over, such lien and cause
the Title Company to eliminate any exception therefor from the Title Policy.

 

11



--------------------------------------------------------------------------------

(iii) As of the date of the Agreement, except as otherwise set forth on Exhibit
C, there are no leases, subleases, licenses or other rental agreements or
occupancy agreements (written or verbal) which grant any possessory interest in
and to any space situated on or in any of the Property or that otherwise give
rights with regard to use of any portions of any of the Property and except as
set forth on Exhibit C-1, there are no commissions due with respect to any such
lease, sublease, etc., nor, except as set forth on Exhibit C-1, will any
commissions be due in connection with the renewal of any such lease, sublease,
etc.

 

(iv) Except as set forth on Exhibit C-1, neither WSI, nor to the knowledge of
WSI, any other party, has entered into any construction, design, engineering,
service, maintenance, supply, brokerage/leasing agreements, employment
agreements, management contracts or leases of personal property (collectively,
“Service/Equipment Contracts”) affecting the construction, use, ownership,
maintenance or/or operation of the Property that will continue subsequent to the
Closing. Prior to or on the date of Closing, WSI shall terminate, at WSI’s sole
cost and expense, all Service/Equipment Contracts which G-T Gateway does not
elect to assume in writing; or, if not terminable by the date of Closing, shall
remain responsible for and will timely perform all of the obligations
thereunder. To Highwoods’ and WSI’s knowledge, WSI is not in material default
under any of the Service/Equipment Contracts and, to Highwoods’ and WSI’s
knowledge, no other parties to any of the Service/Equipment Contracts are in
default, nor do any conditions exist that, with the passage of time, or giving
of notice, or both, shall constitute a default thereunder. The copies of the
Service/Equipment Contracts provided to G-T Gateway pursuant to this Agreement
are true, accurate and complete as of the date hereof, are in full force and
effect and none of them have been modified, amended or extended except as
otherwise set forth on Exhibit C-1.

 

(v) To the knowledge of Highwoods and WSI, which knowledge is based solely on
that Phase I Environmental Site Assessment of the Land dated September 25, 2002,
conducted by Trigon Engineering Consultants, Inc. (The Environmental Report),
the Property has not been used for the generation, treatment, storage or
disposal of any hazardous substances in violation of any federal, state or local
environmental law, rule or violation during the period in which WSI has owned
the property. For the purposes of this Section 4(c)(v), “hazardous substances”
shall include (i) “hazardous substances” as defined in the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601 et seq., as amended, or by any regulations promulgated thereunder;
(ii) any “hazardous waste, underground storage tanks, petroleum, regulated
substance, or used oil as defined by the Resource Conservation and Recovery Act
of 1976 (42 U.S.C. § 6901 et. seq.), as amended or by any regulations
promulgated thereunder; (iii) any oil or other hazardous substances as defined
by the Oil and Hazardous Substances Control Act of 1986 as amended, and any
regulations adopted pursuant to said Act, or any similar environmental
protection law of the state in which the Property is located or its

 

12



--------------------------------------------------------------------------------

political subdivisions. To the knowledge of Highwoods and WSI, which knowledge
is based solely on the Environmental Report, no asbestos or asbestos-containing
materials have been installed, used, incorporated into or disposed of on the
Property. To the knowledge of Highwoods and WSI, which knowledge is based solely
on the Environmental Report, no polychlorinated biphenyls (“PCBs”) are located
on or in the Property, whether such PCBs are in the form of electrical
transformers, florescent light fixtures with ballast, cooling oils or any other
device or form. To the knowledge of Highwoods and WSI, which knowledge is based
solely on the Environmental Report, except as set forth in the Environmental
Report, no underground storage tanks are located on the Property or were located
on the Property and subsequently removed or filled. To the knowledge of
Highwoods and WSI, but without having made any independent investigation, no
investigation, administrative order, consent order and agreement, litigation, or
settlement with respect to hazardous substances is proposed, threatened,
anticipated or in existence with respect to the Property.

 

(vi) Neither the entering into of this Agreement nor the consummation of the
transaction contemplated hereby will constitute or result in a violation or
breach by WSI of any judgment, order, writ, injunction or decree issued against
or imposed upon it, or will result in a violation of any applicable law, order,
rule or regulation of any governmental authority. There are no actions, suits,
proceedings, arbitrations or investigations pending or, to Highwoods’ and WSI’s
knowledge, threatened (i) against, relating to or affecting WSI which might
interfere in a material respect with the transaction contemplated by this
Agreement, become an encumbrance on the title to the Property or the Membership
Interest, or any portion thereof or otherwise affect the Property or the
Membership Interest, or WSI’s ability to consummate the transaction contemplated
hereby or (ii) against, relating to or affecting the Property or the Membership
Interest.

 

(vii) Neither Highwoods, WSI nor WSI, II has received notice:

 

(A) From any federal, state, county or municipal authority alleging any fire,
health, safety, building, pollution, environmental, zoning or other violation of
law in respect of the Property or any part thereof, including, without
limitation, the occupancy or operation thereof, which has not been entirely
corrected;

 

(B) Concerning the possible or anticipated condemnation of any part of the
Property, or the widening, change of grade or limitation on use of streets
abutting the same or concerning any special taxes or assessments levied or to be
levied against the Property or any part thereof;

 

(C) Concerning any change in the zoning or other land use classification of the
Property or any part thereof;

 

13



--------------------------------------------------------------------------------

(D) Of any pending insurance claim related to the Property;

 

(E) From any governmental authority that any licenses, permits, certificates,
easements and rights of way, including proof of dedication, required from all
authorities having jurisdiction over the Property or from private parties for
the existing use, occupancy and operation of the Property and to insure
vehicular and pedestrian ingress to and egress from the Property are in
violation of any governmental laws or regulations, which has not been corrected
or will not be corrected by Closing.

 

(viii) No attachment, execution, assignment for the benefit of creditors or
voluntary proceedings in bankruptcy has been commenced by WSI or WSI, II, or are
contemplated by WSI or WSI, II, and, to the best of Highwoods’ or WSI’s
knowledge, no such action has been contemplated or threatened, nor has any
involuntary proceedings in bankruptcy been commenced against WSI or WSI, II.

 

(ix) WSI has full power and authority to enter into this Agreement and to assume
and perform all of its obligations hereunder; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereunder on the
part of WSI do not and will not violate the Articles of Organization or
Operating Agreement of WSI and do not and will not conflict with or result in
the breach of any condition or provision of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance upon the
Property by reason of the terms of any contract, mortgage, lien, lease,
agreement, indenture, instrument or judgment to which WSI is a party or which is
or purports to be binding upon WSI or which affects WSI; and no action by any
federal, state or municipal or other governmental department, commission, board,
bureau or instrumentality is necessary to make this Agreement a valid instrument
binding upon WSI in accordance with its terms;

 

(x) WSI is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of North Carolina. WSI has full power
and authority to carry on its business as now conducted and to own, lease and
operate its properties and assets now owned or leased and operated by it;

 

(xi) WSI is not a foreign person within the meaning of Section 1445(f) of the
Internal Revenue Code, and WSI agrees to execute any and all documents necessary
or required by the Internal Revenue Service or G-T Gateway in connection with
such declaration(s).

 

(xii) Subject to Highwoods’ general partner’s board of directors approval of
this transaction, this Agreement does and will, and the documents required to be
executed by WSI pursuant to this Agreement will, constitute the valid and
binding obligations of WSI enforceable in accordance with their respective terms
subject to bankruptcy, receivership and similar laws affecting the rights of
creditors generally.

 

14



--------------------------------------------------------------------------------

(xiii) Notwithstanding anything else herein to the contrary, Highwoods and WSI
represent to G-T Gateway that the Building is leased to the tenant and for the
lease term set forth on the rent roll attached hereto as Exhibit C and that the
Property is subject to those service and maintenance contracts set forth on
Exhibit C-1 attached to this Agreement. With respect to such Lease, WSI
represents as follows:

 

(A) Neither WSI nor WSI, II has collected any prepaid rent in advance in excess
of rent for the month during which the Closing is to occur.

 

(B) No rents or leases related to the Property have been assigned by WSI or WSI,
II.

 

(C) The Lease is in full force and effect, has been validly executed by the
landlord and tenant, and has not been amended or modified as to any items except
as set forth in the Rent Roll;

 

(D) The summary of the Lease set forth in Exhibit C is accurate in all material
respects and, there are no subleases thereof;

 

(E) The Lease will be free and clear of all liens and encumbrances on the date
of the Closing contemplated hereby;

 

(F) Neither WSI nor WSI, II has taken any action, by act or omission, which
constitutes the waiver of a default by the tenant under the Lease, except as
herein specifically provided;

 

(G) WSI and/or WSI, II have fulfilled all of the landlord’s duties and
obligations under the Lease including the completion of all upfittings,
construction, decoration and alteration work which WSI and/or WSI, II is
obligated to perform under the Lease.

 

(H) WSI and/or WSI, II has fulfilled all of the landlord’s duties and
obligations under the Lease with respect to any leasing commissions or other
compensation due arising out of any leasing, agency, brokerage or management
agreements relating to the Lease which may be due and owing as of the date of
Closing.

 

(G) To Highwoods’ and WSI’s knowledge, WSI, WSI, II and the tenant under the
Lease are not in default under any of the terms and provisions of said Lease,
and neither Highwoods, WSI nor WSI, II has received any notice of an alleged
default in connection with the Lease;

 

15



--------------------------------------------------------------------------------

(J) There are no other rent concessions or set-offs against rent, nor has the
tenant under the Lease asserted any defense, set-off, or counterclaim in
connection with said Leases.

 

(xiv) With respect to Services/Equipment Contracts:

 

(A) There are no contracts or agreements for services rendered in connection
with the operation of the Property which G-T Gateway shall be required to take
the Property subject to, except as agreed to by G-T Gateway and expressly
assumed under the terms of the Assignment of Contracts.

 

(B) WSI and WSI, II shall not, without G-T Gateway’s consent, negotiate or enter
into any new service or other contract affecting the Property which cannot be
terminated without cost to G-T Gateway on or before the Closing.

 

(xv) With respect to WSI and/or WSI, II:

 

(A) WSI, II is, or at Closing will be, and WSI is, a duly formed and validly
existing limited liability company in good standing under the laws of the State
of North Carolina.

 

(B) WSI and WSI, II will not have engaged in any business activity other than
the ownership of the Property from the time of its organization.

 

(C) There is no pending, and Highwoods and WSI have no knowledge of any
threatened legal action or proceeding to which WSI or WSI, II is or might become
a party.

 

(D) WSI, II has had and, as of the Date of Closing, WSI, II will have, fee title
to the Land free and clear of all liens and encumbrances other than the
Permitted Title Exceptions.

 

(E) WSI owns, or at Closing will own, all of the Membership Interest in WSI, II,
free and clear of all liens and encumbrances whatsoever, and possesses all
requisite authority to assign the same to G-T Gateway. There has been no prior
assignment of such Membership Interest.

 

(F) WSI has taken, or will take, the tax reporting position for federal income
tax purposes that WSI, II is a pass-through entity. Highwoods has not filed any
election to treat WSI or WSI, II as a corporation for federal income tax
purposes.

 

16



--------------------------------------------------------------------------------

(G) WSI and WSI, II have not incurred any liabilities, except for (i) their
obligations under the Lease, (ii) their obligations under their organizational
documents, and (iii) obligations arising under any matter appearing of record
against any Property. Neither WSI nor WSI, II own any assets, except relating to
the ownership of their interest in the Property.

 

(H) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority is required on the part of the WSI, II in connection with the
consummation of the transactions contemplated by this Agreement

 

(I) Neither WSI nor WSI, II is in violation or default (i) of any provisions of
their articles of organization or operating agreement, if any, (ii) of any
order, (iii) under any note, indenture or mortgage, or (iv) under any contract
or, to the knowledge of Highwoods and WSI, of any provision of law applicable to
WSI’s or WSI, II’s business or assets. The execution, delivery and performance
of and compliance with this Agreement, and the consummation of the transactions
contemplated hereby and thereby will not result in any such violation or default
or be in conflict with or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, note, indenture or
mortgage, order or contract or an event which results in the creation of any
lien upon any of the assets of WSI, II or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit applicable to WSI,
II, its business or operations or any of its assets.

 

(J) The articles of organization and operating agreement of WSI, II, if any, are
in the forms provided to G-T Gateway. WSI, II has no minute book and has had no
member meetings.

 

(K) WSI, II does not have, and at no time has had any income, expenses, bank
accounts or operations whatsoever, nor does WSI or Highwoods contemplate or
project that WSI, II will have any income, expenses, bank accounts or operations
in the future.

 

(L) WSI, II has no employees.

 

(M) WSI, II has not had and will not have any obligation to file any tax
returns.

 

(N) WSI, II is not a party to any contracts and has no commitments except as
landlord under the Lease.

 

17



--------------------------------------------------------------------------------

All representations and warranties of Highwoods and WSI contained in this
Agreement are true, accurate and correct in all material respects as of the date
hereof and, if Highwoods and WSI believesuch representations and warranties
continue to be true at Closing, Highwoods and WSI shall deliver to G-T Gateway
at Closing a certificate certifying that they are still true, accurate and
correct in all material respects as of the date of Closing. Notwithstanding the
foregoing, G-T Gateway shall have no claim against Highwoods or WSI for any
representation or warranty which, although true upon the execution hereof, is
untrue or inaccurate at Closing as a result of facts, circumstances or
occurrences beyond the control of or not within the knowledge of Highwoods or
WSI. For purposes of this Agreement and any document delivered at Closing,
whenever the phrases “to the best of Highwoods’ or WSI’s knowledge”, “to the
current, actual knowledge of Highwoods or WSI” or the “knowledge” of Highwoods
or WSI or words of similar import are used, they shall be deemed to refer to the
current, actual, conscious knowledge without inquiry of Mark W. Shumaker, Vice
President and Sue Matthews, Property Manager. The representations and warranties
of Highwoods and WSI shall survive the Closing for one (1) year.

 

Subject to G-T Gateway’s rights of inspection and investigation during the
Review Period, G-T Gateway acknowledges for G-T Gateway and G-T Gateway’s
successors, and assignees, that G-T Gateway has been given a reasonable
opportunity to inspect and investigate the Property, all improvements thereon
and all aspects relating thereto, including all documents and contracts related
to the Property, either independently or through agents and experts of G-T
Gateway’s choosing. EXCEPT AS LIMITED BELOW OR AS OTHERWISE SET FORTH IN THIS
AGREEMENT, G-T GATEWAY AGREES THAT G-T GATEWAY SHALL ACCEPT POSSESSION OF THE
PROPERTY ON THE DATE OF CLOSING IN ITS “AS IS, WHERE IS CONDITION, WITH ALL
FAULTS” WITH NO RIGHT OF SET-OFF OR REDUCTION IN THE PURCHASE PRICE, AND EXCEPT
AS EXPRESSLY SET FORTH HEREIN THAT THE CONVEYANCE OF THE MEMBERSHIP INTEREST TO
G-T GATEWAY SHALL BE WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTY OF INCOME WHICH MAY BE EARNED
FROM THE PROPERTY IN THE FUTURE, FUTURE OPERATING EXPENSES OF THE PROPERTY, THE
PROPERTY’S USES, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND
HIGHWOODS AND WSI DO HEREBY DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR
WARRANTY. EXCEPT FOR HIGHWOODS’ AND WSI’ REPRESENTATIONS WHICH ARE EXPRESSLY SET
FORTH HEREIN, G-T GATEWAY SPECIFICALLY ACKNOWLEDGES THAT G-T GATEWAY IS NOT
RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, FROM HIGHWOODS, WSI OR BROKERS AS TO THE FOLLOWING MATTERS: (1) THE
CONDITION OR SAFETY OF THE PROPERTY OR ANY SEWER, HEATING AND ELECTRICAL
SYSTEMS, ROOFING, AIR CONDITIONING, IF ANY, FOUNDATIONS, SOILS AND GEOLOGY
INCLUDING SUITABILITY OF THE PROPERTY OR ITS IMPROVEMENTS FOR A PARTICULAR
PURPOSE; (2) WHETHER THE APPLIANCES, IF ANY, PLUMBING OR UTILITIES ARE IN
WORKING ORDER; (3) THE HABITABILITY OR SUITABILITY FOR OCCUPANCY OF ANY
STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (4) THE FITNESS OF ANY PERSONAL
PROPERTY; OR (5) WHETHER THE BUILDING IS STRUCTURALLY SOUND, IN GOOD CONDITION,
OR IN COMPLIANCE WITH THE

 

18



--------------------------------------------------------------------------------

APPLICABLE CITY, COUNTY, STATE OR FEDERAL STATUTES, CODES OR ORDINANCES. EXCEPT
FOR HIGHWOODS’ AND WSI’ REPRESENTATIONS EXPRESSLY SET FORTH HEREIN G-T GATEWAY
IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTY WITH REGARD TO THE
ABOVE-REFERENCED MATTERS, AND NOT UPON ANY REPRESENTATIONS MADE BY HIGHWOODS,
WSI OR HIGHWOODS’ OR WSI’ AGENTS RELATED TO THE ABOVE-REFERENCED MATTERS.

 

(d) Representations and Warranties of G-T Gateway. G-T Gateway hereby represents
and warrants to WSI as of the date hereof and as of Closing as follows:

 

(i) The execution and delivery of this Agreement and the documents required
hereunder to be executed by it will on the date of Closing have been, duly
executed and delivered by G-T Gateway. To the current, actual knowledge of G-T
Gateway, none of the foregoing requires any action by or in respect of, or
filing with, any governmental body, agency or official or contravenes or
constitutes a default under any provision of applicable law or regulation, any
organizational document of G-T Gateway or any agreement, judgment, injunction,
order, decree or other instrument binding upon G-T Gateway. This Agreement does
and will, and the documents required to be executed by it will, constitute the
valid and binding obligations of G-T Gateway enforceable in accordance with
their respective terms, subject to bankruptcy and similar laws affecting the
remedies or resources of creditors generally.

 

(ii) The execution and delivery of this Agreement and the performance by G-T
Gateway of its obligations hereunder do not and will not conflict with or result
in the breach of any condition or provision of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of G-T Gateway (including the Property) by reason
of the terms of any contract, mortgage, lien, lease, agreement, indenture,
instrument or judgment to which G-T Gateway is a party or which is or purports
to be binding upon G-T Gateway or which affects G-T Gateway.

 

(iii) No attachment, execution, assignment for the benefit of creditors or
voluntary proceedings in bankruptcy has been commenced by G-T Gateway and, to
the best of G-T Gateway’s knowledge, no such action has been contemplated or
threatened, nor has any involuntary proceedings in bankruptcy been commenced
against G-T Gateway.

 

(iv) G-T Gateway acknowledges that all information with respect to the Property
furnished to G-T Gateway or discovered by G-T Gateway during its investigation
thereof pursuant to Section 3 of this Agreement (collectively, the “Confidential
Information”), is and has been so furnished, and G-T Gateway’s investigation of
the Property has been permitted by WSI, on the condition that G-T Gateway
maintains the confidentiality thereof. Accordingly, G-T Gateway shall, and shall
cause its members, officers, and employees, and with regard to

 

19



--------------------------------------------------------------------------------

any environmental matters, its agents, contractors and representatives to, hold
in strict confidence, and not disclose to any other person or entity without the
prior written consent of WSI until the Closing shall have been consummated, any
of the Confidential Information in respect of the Property. If the Closing does
not occur and this Agreement is terminated, G-T Gateway shall promptly return,
or cause to be returned, to WSI all copies of such Confidential Information
without retaining, or permitting retention of, any copy thereof. Notwithstanding
anything to the contrary hereinabove set forth, G-T Gateway may disclose such
Confidential Information (i) to its officers, employees, and partners, its title
insurer, its current or prospective investors or lenders, and members of
professional firms serving it in connection with this transaction, including,
without limitation, its attorneys, architects, environmental consultants and
engineers, bankers, and its clients; (ii) as any governmental agency or
authority may require in order to comply with applicable laws or regulations;
and (iii) if required by an order of any court of competent jurisdiction; and
this provision shall survive Closing, provided, however, after the Closing, this
provision shall not apply to information available through the public records as
a result of such Closing.

 

(v) G-T Gateway has full power and authority to enter into this Agreement and to
assume and perform all of its obligations hereunder; the execution and delivery
of this Agreement and the performance by G-T Gateway of its obligations
hereunder have been duly authorized by such limited liability company action as
may be required and no further action or approval is required in order to
constitute this Agreement as a binding and enforceable obligation of G-T
Gateway; the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder on the part of G-T Gateway do not and
will not violate the operating agreement or articles of organization of G-T
Gateway; and no action by any federal, state or municipal or other governmental
department, commission, board, bureau or instrumentality is necessary to make
this Agreement a valid instrument binding upon G-T Gateway in accordance with
its terms.

 

(vi) To the current, actual knowledge of G-T Gateway, there is no existing or
threatened legal action or governmental proceedings of any kind involving G-T
Gateway, any of its assets or the operation of any of the foregoing, which if
determined adversely to G-T Gateway or its assets, would have a material adverse
effect on the financial condition, business or prospects of G-T Gateway or its
assets or which would interfere with G-T Gateway’s ability to execute or
deliver, or perform its obligations under this Agreement or any of the documents
required to be executed by it.

 

(vii) G-T Gateway has no current, actual knowledge of any existing violation of
any federal, state, county or municipal law, ordinance, order, code, regulation
or requirements affecting G-T Gateway or any of its assets that would have a
material adverse effect on the financial condition, business or prospects of G-T
Gateway or any of its assets.

 

20



--------------------------------------------------------------------------------

(viii) G-T Gateway has no current, actual knowledge of any information or fact
which has, or would have, a material adverse affect on the financial condition,
business or prospects of G-T Gateway or its assets in a manner which would
prevent G-T Gateway from consummating the transaction contemplated by this
Agreement.

 

(ix) G-T Gateway is, and at all times prior to the date of Closing will be,
solvent. As used herein, “solvent” means that G-T Gateway (i) does not have
debts greater than the fair market value of its assets; (ii) is paying and
anticipates that it will continue to pay its debts as they mature and become
due; and (iii) has sufficient capital to operate its businesses as they are
operated on the date of this Agreement.

 

(x) G-T Gateway carries, or is covered by, and will maintain, insurance in such
amounts and covering such risks as is adequate for the conduct of its business
and the value of its properties and assets and as is customary for companies
engaged in similar businesses in similar markets, including, without limitation,
“all risks” casualty insurance, flood insurance (when necessary), general
commercial liability insurance and business interruption insurance. .

 

(xi) For purposes of this Agreement and any document delivered at Closing,
whenever the phrases “to the best of G-T Gateway’s knowledge”, “to the current,
actual knowledge of G-T Gateway” or the “knowledge” of G-T Gateway or words of
similar import are used, they shall be deemed to refer to the current, actual,
conscious knowledge without inquiry of John L. Turner, Sr., Manager of G-T
Gateway, such individual being the representative of G-T Gateway whom G-T
Gateway has determined as likely to have the knowledge required of such phrases.

 

(e) Maintenance of the Property. Between the date of this Agreement and the
Closing, Highwoods shall cause WSI and/or WSI, II to continue to maintain the
Property in the same condition and repair as currently being maintained,
ordinary wear and tear and damage by casualty excepted, and WSI and/or WSI, II
shall not cause or permit any waste upon the Property and shall not, except as
set forth above with respect to ordinary wear and tear and casualty damage
without the prior written consent of G-T Gateway, permit any material physical
change to the Property prior to Closing. Neither WSI nor WSI, II, shall take any
action which would adversely affect the value of or title to the Property or the
Membership Interest, and they will not amend, modify or terminate the Lease
without the written consent of G-T Gateway.

 

(f) Risk of Loss; Damage or Destruction; Condemnation. If, prior to Closing, the
Property or any part thereof shall be condemned, or destroyed or materially
damaged by fire or other casualty (that is, damage or destruction to the
Building which G-T Gateway reasonably believes would cost in excess of Two
Hundred Thousand and No/100 Dollars ($200,000) to repair or would entitle the
tenant under the Lease to terminate the Lease, or, in the case of a
condemnation, which substantially prevents access to the Property or any part
thereof), G-T

 

21



--------------------------------------------------------------------------------

Gateway shall have the option which shall be exercised not later than the later
of (i) five (5) days prior to Closing or (ii) ten (10) business days following
the date G-T Gateway receives written notice of the condemnation or damage (with
Closing being extended, if necessary, to accommodate such time periods) either
to (a) to terminate this Agreement, or (b) to consummate the transaction
contemplated by this Agreement notwithstanding such condemnation, destruction or
material damage. If G-T Gateway elects to consummate the transaction
contemplated by this Agreement notwithstanding a casualty or condemnation, G-T
Gateway shall be entitled to receive all of the condemnation proceeds or settle
the loss under all policies of insurance applicable to the destruction or damage
and receive all of the proceeds of insurance applicable thereto, and WSI shall,
at Closing and thereafter, execute and deliver to G-T Gateway all required
proofs of loss, assignments of claims and other similar items, and G-T Gateway
shall receive a credit at Closing for the amount of any deductible under WSI’s
insurance policies. If G-T Gateway or WSI elect to terminate this Agreement as a
result of a casualty or condemnation, the Earnest Money plus any interest earned
thereon shall be returned to G-T Gateway by the Escrow Agent, in which event
this Agreement shall, without further action of the parties, become null and
void and neither party shall have any rights or obligations under this
Agreement, except for G-T Gateway’s Continuing Indemnification Obligations. If
there is any other damage or destruction to the Building (that is, damage or
destruction to the Building which G-T Gateway reasonably believes would cost Two
Hundred Thousand and No/100 Dollars ($200,000) or less to repair), or if there
is a condemnation which does not substantially prevent access to the Land or any
part thereof, or if the damage or destruction of the Building or condemnation
would not entitle the tenant under the Lease to terminate the Lease, G-T Gateway
shall not have the right to terminate this Agreement and (i) in the event of a
casualty, Highwoods shall cause WSI or WSI, II to either completely repair such
damage to the Building prior to Closing in a manner satisfactory to G-T Gateway
or, at Highwoods’ option, either cause WSI or WSI, II (as appropriate) to assign
all insurance claims pertaining to such damage or destruction to G-T Gateway at
Closing, with G-T Gateway to receive a credit for the amount of any deductible
under WSI’s or WSI, II’s insurance policies, or allow G-T Gateway a credit
against the Purchase Price in an amount equal to G-T Gateway’s reasonably
estimated cost of repair and (ii) in the event of a condemnation, Highwoods
shall cause WSI or WSI, II (as appropriate) to assign to G-T Gateway all of
WSI’s or WSI, II’s right to any condemnation proceeds to be paid by the
applicable governmental authority.

 

(g) No Transfer of Personal Property. Highwoods agrees not to allow WSI or WSI,
II to transfer or remove any Personal Property from the Property after the
Agreement Date except for repair or replacement thereof. Any items of personal
property replaced after the Agreement Date shall be promptly installed prior to
Closing and shall be of substantially similar quality to the item of personal
property being replaced.

 

(h) Compliance With Legal Requirements. All notices of violations of laws,
ordinances, or regulations (“Violations of Law”), which are issued or sent to
Highwoods, WSI, and/or WSI, II prior to the Closing related to the Property by
any governmental department, agency or bureau having jurisdiction over the
conditions relating to such Violations of Law may (but is not required to) be
remedied or complied with by Highwoods, WSI, and/or WSI, II prior to Closing;
provided, however, if any notices of Violations of Law are issued or sent to
Highwoods, WSI, and/or WSI, II by any governmental department, agency or bureau
having

 

22



--------------------------------------------------------------------------------

jurisdiction over the conditions related to such Violations of Law after the end
of the Review Period that Highwoods, WSI, and/or WSI, II is unable or unwilling
to remedy or cure, or comply with such notices by the Closing then G-T Gateway
shall have the option to (a) terminate this Agreement, whereupon all obligations
of all parties hereto shall cease, the Binder Deposit shall be returned to G-T
Gateway and this Agreement shall be void and without recourse to the parties
hereto, except for provisions which are expressly stated to survive such
termination including G-T Gateway’s Continuing Indemnification Obligations; or
(b) proceed with Closing notwithstanding such Violations of Law and obtain an
adjustment to the Purchase Price as reasonably determined by G-T Gateway and
WSI. If Highwoods, WSI, and/or WSI, II receive any notices of Violations of Law
prior to the end of the Review Period which Highwoods, WSI, and/or WSI, II is
unable or unwilling to remedy or cure, G-T Gateway’s only remedy shall be to
terminate this Agreement and receive a refund of the Binder Deposit or proceed
with Closing not withstanding such Violations of Law and obtain an adjustment to
the Purchase Price as reasonably determined by G-T Gateway and WSI.

 

(i) Delivery of Notices. Highwoods shall cause WSI and/or WSI, II to promptly
deliver to G-T Gateway prior to Closing copies of all notices, correspondence
and reports generated or received by Highwoods, WSI, and/or WSI, II in
connection with the Lease.

 

(j) Indemnifications. Highwoods and WSI agree that as between Highwoods, WSI and
G-T Gateway, Highwoods and WSI shall, for a period of one year after the closing
of this transaction, be liable for all liabilities, loss, cost and/or damage
(including attorney fees) which are asserted as claims by third parties and
which relate to the Property, but only if such claims arise out of acts or
omissions of Highwoods, WSI, or WSI, II, their agents or employees, which
occurred prior to Closing. The claims by third parties for loss or damage for
which Highwoods and WSI shall be responsible as set forth in this Section 4(j)
are hereinafter referred to as “Claims Against G-T Gateway.” In this regard,
Highwoods and WSI agree to indemnify and hold harmless G-T Gateway from and
against all loss and damage (including costs and attorney fees) incurred by G-T
Gateway as a result of Claims Against G-T Gateway.

 

G-T Gateway agrees that as between Highwoods, WSI and G-T Gateway, from and
after the Closing, G-T Gateway shall be liable for all liabilities, loss, cost
and/or damage (including attorney fees) which are asserted as claims by third
parties which relate to the Property, but only if such claims arise out of acts
or omissions of G-T Gateway, its agents or employees occurring after Closing.
The claims by third parties for loss or damage for which G-T Gateway shall be
responsible as set forth in this Section 4(j) are hereinafter referred to as
“Claims Against Highwoods and WSI.” In this regard, G-T Gateway agrees to
indemnify and hold harmless Highwoods and WSI from and against all loss and
damage (including costs and attorney fees) incurred by the Highwoods or WSI, as
the result of Claims Against Highwoods or WSI.

 

Any party entitled to indemnification under this Section 4(j) (the “Indemnified
Party”) shall, within ten (10) days after the receipt of notice of the assertion
or imposition of any claim (but in no event later than ten (10) days prior to
the date any response or answer is due in any proceeding) in respect of which
indemnity may be sought from the party against whom an indemnity obligation is
asserted pursuant to this Section 4(j) (the “Indemnifying Party”), shall

 

23



--------------------------------------------------------------------------------

notify the Indemnifying Party in writing of the receipt of existence of such
claim. The failure of the Indemnified Party to notify the Indemnifying Party
shall not relieve it from any liability in respect of such claim which it may
have to the Indemnified Party as the result of this Section 4(j), except,
however, the Indemnifying Party shall be relieved of liability to the extent
that the failure to so notify (a) shall have caused prejudice to the defense of
such claim, or (b) shall have increased the costs or liability of the
Indemnifying Party by reason of the inability or failure of the Indemnifying
Party (because of the lack of prompt notice from the Indemnified Party) to be
involved in any investigations or negotiations regarding any such claim, nor
shall it relieve the Indemnifying Party from any other liability which it may
have to the Indemnified Party. In case any such claim shall be asserted or
commenced against an Indemnified Party and it shall notify the Indemnifying
Party thereof, the Indemnifying Party shall assume the defense thereof with
legal counsel reasonably satisfactory to the Indemnified Party, and, after the
defense thereof, the Indemnifying Party will not be liable to the Indemnified
Party hereunder for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation. In the event that the Indemnifying Party does not assume
the defense, or arrange settlement of any claim, the Indemnified Party may
settle such claim without the written consent of the Indemnifying Party.

 

5. CONDITIONS PRECEDENT TO CLOSING.

 

(a) G-T Gateway’s Conditions. The obligation of G-T Gateway to complete the
transaction contemplated by this Agreement is subject to the satisfaction on or
before the Closing of the following conditions, any of which may be waived in
whole or in part by G-T Gateway, but only in writing at or prior to Closing:

 

(i) All representations and warranties of Highwoods and WSI in this Agreement
shall be true and correct in all material respects as of the Date of Closing,
with the same force and effect as if such representations and warranties were
made anew as of the Date of Closing. Any changes to such representations
disclosed by Highwoods and WSI in writing prior to Closing shall be subject to
the provisions of Section 5(a)(ii) below. Highwoods, WSI, and/or WSI, II, as the
case may be, shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by Highwoods and WSI prior to the Date of Closing.

 

(ii) In the event that G-T Gateway becomes aware at any time prior to Closing
that a representation or warranty made by Highwoods and WSI herein, while true
as of the date made, no longer remains true in all material respects, due to a
change of circumstances beyond the reasonable control of Highwoods and WSI
subsequent to the date of this Agreement, G-T Gateway shall promptly give
written notice of such fact to Highwoods and WSI. In the event Highwoods and WSI
is unable or unwilling to remedy such change of circumstances by the Closing,
then G-T Gateway shall have the option to (a) terminate this Agreement,
whereupon all obligations of all parties hereto shall cease (except for G-T
Gateway’s Continuing Indemnification Obligations) and the Binder Deposit shall
be returned to G-T Gateway; or (b) proceed with Closing notwithstanding such

 

24



--------------------------------------------------------------------------------

change of circumstances; provided, however, that if Highwoods and WSI
intentionally caused such representation or warranty to become untrue, G-T
Gateway shall have the right to proceed with Closing and decrease the amount of
the Purchase Price by the amount necessary to remedy such breach or terminate
this Agreement and Highwoods and WSI shall reimburse G-T Gateway for G-T
Gateway’s out-of-pocket expenses incurred in negotiating this Agreement and
conducting its review of the Property and preparation for Closing (including,
without limitation, reasonable attorneys’ fees, title examination, environmental
assessment and survey and loan fees forfeited to G-T Gateway’s lender as the
result of the closing failing to occur because Highwoods or WSI intentionally
caused a representation or warranty made by it herein to be untrue at Closing).

 

(iii) All of WSI’s, and/or WSI, II’s obligations hereunder shall have been
performed with regard to the Property.

 

(iv) WSI, II must have good and marketable fee simple title to the Property,
free and clear of all liens, encumbrances, covenants and conditions, save and
except the Permitted Exceptions, and the Building or other improvements on the
Property shall not encroach upon any land adjoining the Property, except for
encroachments of asphalt paving over utility easements, and WSI must have good
title to the Membership Interest free and clear of all liens, encumbrances,
covenants and conditions.

 

(v) WSI and WSI, II shall not have caused any New Encumbrances to be placed on
the Property between the date of this Agreement and the date of Closing, except
with the approval of G-T Gateway which approval shall not be unreasonably
withheld or delayed and WSI or WSI, II shall have the obligation to remove all
such New Encumbrances (not approved as aforesaid by G-T Gateway) by the date of
Closing.

 

(vi) The Property will be free and clear of any and all taxes or assessments and
any penalties associated therewith, except ad valorem taxes for the year of
Closing, which will be prorated on a calendar year basis.

 

(vii) The Property shall be in substantially the same condition on the date of
Closing as of the date hereof subject, however, to normal wear and tear only,
provided, in the event the Property is not in the condition described above
prior to Closing as the result of a casualty to the Building, the provisions of
Section 4(f) of this Agreement shall apply.

 

(viii) No order, writ, injunction or decree shall have been entered and be in
effect by any court of competent jurisdiction or any governmental authority, and
no statute, rule, regulation or other requirement shall have been promulgated or
enacted and be in effect, that restrains, enjoins or invalidates the
transactions contemplated hereby.

 

25



--------------------------------------------------------------------------------

(ix) No suit or other proceeding shall be pending or threatened by any third
party not affiliated with or acting at the request of WSI before any court or
authority seeking to restrain or prohibit or declare illegal, or seeking
substantial damages against WSI or WSI, II in connection with the transactions
contemplated by this Agreement.

 

(x) WSI shall make all reasonable efforts to obtain and provide to G-T Gateway
five (5) days prior to Closing a tenant estoppel certificate in the form
attached hereto as Exhibit E (the “Tenant Estoppel Certificate”) from the tenant
of the Building. To the extent WSI has not delivered the Tenant Estoppel
Certificate at Closing, and if G-T Gateway’s lender, General Electric Capital
Assurance Company, will accept an estoppel certificate from Highwoods (as
defined in 6(a)(xii) below, Highwoods may (but has no obligation to) execute an
estoppel certificate (certifying the same matters set forth in the Tenant
Estoppel Certificate submitted to the tenant of the Building). Highwoods will
agree to indemnify G-T Gateway (and G-T Gateway’s lender) from loss or damage
incurred by G-T Gateway resulting from the inaccuracy of any matter contained in
the estoppel certificate executed by Highwoods. In the event Highwoods provides
an estoppel certificate pursuant to the terms of this Section, Highwoods may,
after Closing, substitute a Tenant Estoppel Certificate therefor, and
thereafter, Highwoods shall be relieved from any liability to G-T Gateway (and
G-T Gateway’s lender) with respect to any Highwoods’ estoppel certificate
substituted by the Tenant Estoppel Certificate. Provided WSI makes a reasonable
effort to obtain the Estoppel Certificate, and if G-T Gateway’s lender will not
accept a Highwoods’ estoppel certificate, WSI’ failure to so provide the
Estoppel Certificate to G-T Gateway shall not be deemed a default by WSI under
this Agreement and G-T Gateway may (a) elect to delay Closing for a reasonable
period of time to enable WSI to obtain and deliver the Estoppel Certificate or
(b) terminate this Agreement and receive a refund of the Binder Deposit, or (c)
close this transaction without the Estoppel Certificate.

 

(xi) On or before the date of Closing, WSI shall have provided to G-T Gateway
and G-T Gateway’s lender a subordination, non-disturbance and attornment
agreement (“SNDA”) in a form acceptable to G-T Gateway’s lender (as defined in
6(a)(xii) below) executed by the Tenant of the Building. Provided WSI makes a
reasonable effort to obtain the Estoppel Certificate, and if G-T Gateway’s
lender will not accept a WSI’s estoppel certificate, WSI’s failure to so provide
the Estoppel Certificate to G-T Gateway shall not be deemed a default by WSI
under this Agreement. In the event WSI fails to deliver the SNDA to G-T Gateway
and/or its lender as required above, G-T Gateway may (a) elect to delay Closing
for a reasonable period of time to enable WSI to obtain and deliver the SNDA or
(b) terminate this Agreement and receive a refund of the Binder Deposit, or (c)
close this transaction without the SNDA.

 

(xii) General Electric Capital Assurance Company must have closed the loan with
G-T Gateway pursuant to the loan application by G-T Gateway with GE Asset
Management Incorporated, dated December 22, 2004, providing G-T Gateway with
loan proceeds of not less than $18,750,000.

 

26



--------------------------------------------------------------------------------

(xiii) On the date of Closing, The tenant of the Building shall not be a party
to any voluntary or involuntary bankruptcy proceeding filed pursuant to the
United States Bankruptcy Code, or any state receivership or state insolvency
proceeding.

 

(xiv) The Lease shall not have been modified, amended or terminated without the
written consent of G-T Gateway.

 

If any of the foregoing conditions in this Section 5 for the benefit of G-T
Gateway shall fail to be satisfied within the time period set forth for each
condition, G-T Gateway may, at its election: (i) terminate its obligations to
purchase the Membership Interest; (ii) waive such condition and complete the
transaction contemplated hereby without any reduction in the Purchase Price,
except as provided in Section 5(a)(ii); or (iii) require WSI to perform its
obligations hereunder, if any, with regard to the Property or the Building and
WSI’s failure to perform such obligations, if any, shall be a default hereunder.

 

(b) WSI’s Conditions. The obligations of WSI under this Agreement are subject to
the satisfaction of each of the following conditions on or before the Date of
Closing, any of which may be waived by WSI, and G-T Gateway agrees to cause the
conditions described in clauses (ii) and (iii) below to be so satisfied:

 

(i) This transaction must have been approved by Highwoods’ general partner’s
board of directors at its January meeting (anticipated to be January 25, 2005).
Highwoods shall submit this Agreement to its general partner’s board of
directors at its January meeting.

 

(ii) All the terms, covenants, and conditions of this Agreement to be complied
with and performed by G-T Gateway on or before the Date of Closing shall have
been duly complied with and performed in all respects; and

 

The representations and warranties of G-T Gateway contained in this Agreement
shall be true and correct in all respects at and as of the Date of Closing with
the same force and effect as though such representations and warranties had been
made as of the Date of Closing, except for any changes which have been disclosed
to WSI in writing and expressly approved or waived by WSI in writing.

 

(iv) Simultaneously with the Closing of the transaction contemplated by this
Agreement, John L. Turner, Sr. and Robert Goldman must have closed the
transaction contemplated by that Agreement between Highwoods and John L. Turner,
Sr. and Robert Goldman of even date herewith for the distribution to them of
that property known as 3928 Westpoint Boulevard.

 

27



--------------------------------------------------------------------------------

6. CLOSING.

 

(a) Date. The Closing of the transaction contemplated hereby shall occur on or
before January 31, 2005, at the offices of G-T Gateway’s attorney in
Winston-Salem, North Carolina, or such other place as may be mutually agreed
upon by WSI and G-T Gateway, or, at G-T Gateway’s option, closed in escrow at
the office of the Title Company, provided, G-T Gateway shall give WSI at least
five (5) business days notice of the date of any Closing to take place under
this Agreement. Notwithstanding the above, G-T Gateway may delay closing until
February 28, 2005 in the sole discretion of G-T Gateway, by paying to the Escrow
Agent as an additional binder deposit the sum of Sixty Thousand and No/100
($60,000.00) (which shall be considered and treated as the Binder Deposit
pursuant to Section 2(a) hereof) in which event this transaction will close on
such date pursuant to the provisions of this paragraph.

 

(b) WSI’s Closing Documents. At the Closing, WSI shall deliver to G-T Gateway or
its designated agent the following, each of which shall be properly executed and
acknowledged, if applicable:

 

(i) An assignment of the Membership Interest in the form attached hereto as
Exhibit F;

 

(ii) An assignment of the Lease in the form set forth on Exhibit G;

 

(iii) An assignment of all tenant security deposits held by Highwoods, WSI, or
WSI, II under the terms of the Lease;

 

(iv) A standard owner’s affidavit and lien waiver form used by the Title Company
to cause an extended coverage ALTA owner’s title insurance policy to be issued
to G-T Gateway without standard exceptions to mechanics and/or materialman
liens;

 

(v) A certificate of Highwoods and WSI as to the warranties and representations
referred to in Section 4(c) hereof being true and correct as of the Date of
Closing;

 

(vi) An affidavit as to “foreign persons” referred to in Section 4(c)(xxiii)
hereof;

 

(vii) A blanket assignment and transfer of any and all miscellaneous interests
and to the extent assignable all warranties and guarantees from contractors,
subcontractors, suppliers, manufacturers or distributors relating to the
Property, if any, (excluding Service Contracts) and all of WSIs, or WSI, II’s
right, title, interest and benefits in, to and under all contracts, licenses,
permits and similar documents or authorizations pertaining to the ownership and
operation of the Property, if any, including the trade name of the Property;

 

28



--------------------------------------------------------------------------------

(viii) A letter, approved by G-T Gateway and WSI, from WSI to the tenant of the
Building advising the tenant of the transfer of the Property to G-T Gateway and
that all future payments under the Lease are to be paid to G-T Gateway;

 

(ix) An assignment of any Service Contracts to be assumed by G-T Gateway at
Closing, if any;

 

(x) The Tenant Estoppel Certificate (or Highwoods’ Estoppel Certificate if
applicable) and the SNDA;

 

(xi) All permits, warranties, plans and specifications, and documents,
instruments, files and records related to the Property and in the possession or
control of Highwoods, WSI, and WSI, II;

 

(xii) The original executed Lease;

 

(xiii) The keys to any door or lock on the Building, and the original tenant
files in possession of Highwoods, WSI, or WSI, II; and

 

(xiv) Such other matters as either G-T Gateway or WSI shall reasonably require
or shall be anticipated by the terms hereof.

 

(c) G-T Gateway’s Closing Documents. At Closing, G-T Gateway shall execute and
deliver to WSI such documents and papers which may be necessary for the
consummation of the transaction described in this Agreement, as may be
reasonably requested by WSI or WSI’s counsel, including the execution of an
assignment of leases in the form set forth on Exhibit G, and an assignment of
any Service Contracts to be assumed by G-T Gateway at Closing, if any.

 

Simultaneously with, or promptly following, the Closing hereunder the parties
hereto shall execute such other and additional documents and assurances and
perform such other acts as shall be reasonably required in order to carry out
the intent and purposes of this Agreement.

 

(d) Closing Costs. WSI shall pay its attorneys’ fees and shall pay all costs
required to clear title to the Property, provided WSI shall not be required to
expend more than Twenty-Five Thousand and No/100 Dollars ($25,000) in connection
with such efforts. G-T Gateway shall be responsible for paying the cost of the
title insurance premium charged by the Title Company in connection with the
issuance of the Title Policy, its attorneys’ fees, all engineering reports
procured by G-T Gateway in connection with its due diligence and any cost
associated with G-T Gateway’s financing of the Property, if any, and Survey
costs.

 

(e) Closing Adjustments. Unless otherwise specified in this Agreement, all
income, expenses and costs related to the Property shall be prorated as of 11:59
p.m. Eastern Standard Time on the date immediately preceding the Date of Closing
as follows, with any credits or debits to WSI as the result of such adjustments
being added to or subtracted from the Purchase Price.

 

29



--------------------------------------------------------------------------------

(i) Taxes. To the extent not paid by Tenant under the Lease, ad valorem property
taxes, personal property taxes and special assessments, if any, due or to be
levied against the Property (the “Taxes”) for the year of Closing shall be
prorated with WSI being responsible for all such Taxes from January 1st of the
year of Closing through the last day prior to the day of Closing. G-T Gateway
shall be responsible for paying the balance of the remaining Taxes due or to be
levied against the Property for the year of Closing. WSI shall be responsible
for paying any unpaid Taxes for any year prior to Closing. In the event the
Taxes are not determinable at the time of Closing, the Taxes shall be prorated
on the basis of the best available information (the “Estimated Taxes”). If the
Taxes are not paid at Closing, WSI shall cause WSI, II to deliver to G-T Gateway
the bills for the Taxes promptly upon receipt thereof and G-T Gateway shall
thereupon be responsible for the payment in full of the Taxes within the time
fixed for payment thereof and before the same shall become delinquent.
Notwithstanding the foregoing, in the event actual Taxes for the year of Closing
exceed the Estimated Taxes for the year of Closing (the “Tax Excess”) or
Estimated Taxes for the year of Closing exceed the actual Taxes for year of
Closing (the “Tax Refund”), WSI and G-T Gateway shall prorate and pay such Tax
Excess or such Tax Refund as follows:

 

(A) WSI shall be responsible for a portion of the Tax Excess or shall receive
credit for the Tax Refund prorated from January 1st of the year of Closing
through the last day before the Date of Closing based upon a 365-day calendar
year. The amount of the Tax Excess or the Tax Refund shall be determined when
the property tax bills are received by G-T Gateway, and G-T Gateway shall notify
WSI within thirty (30) days thereof of the calculation of the amount due to G-T
Gateway from WSI in the case of a Tax Excess or the amount due to WSI from G-T
Gateway in the case of a Tax Refund. WSI shall have thirty (30) days from WSI’s
receipt of such notification to pay its portion of the Tax Excess to G-T Gateway
and G-T Gateway shall have thirty (30) days from G-T Gateway’s receipt of the
property tax bills to pay WSI its portion of the Tax Refund.

 

(ii) Utilities. To the extent not paid by Tenant under the Lease, all utility
charges and reimbursement for utility charges for the Property (including,
without limitation, telephone, water, storm and sanitary sewer, electricity,
gas, garbage and waste removal), to the extent not payable by the tenant under
the Lease, shall be prorated. Transfer fees required with respect to any such
utility shall be paid by G-T Gateway prior to Closing.

 

(iii) Rents. All paid rents, including revenues and charges of any kind,
together with any other sums paid by the tenant (other than security deposit),

 

30



--------------------------------------------------------------------------------

under the Lease, shall be prorated as of the Date of Closing. In the event that,
at the time of Closing, there are any past due or delinquent rents owing by the
tenant of the Property, G-T Gateway shall have the exclusive right to collect
such past due or delinquent rents and shall remit to WSI in cash to the extent,
and only to the extent, that the rents received by G-T Gateway from the tenant
owing past due or delinquent rents exceed the sum of the aggregate rents and
other sums payable by such tenant for periods from and after the Date of Closing
to the date of receipt, and then only if WSI has notified G-T Gateway at Closing
that the tenant under the Lease is delinquent in its rent as of the Date of
Closing. G-T Gateway will make a commercially reasonable good faith effort to
collect after Closing any rents which are delinquent and owing to WSI at
Closing, but G-T Gateway shall have no obligation to file suit to collect such
amounts, provided if G-T Gateway fails to file suit to collect such amounts
after being requested to do so by WSI, WSI shall have the right to collect all
rents owed to WSI at the time of Closing, which shall include WSI’s filing of
suit, if necessary, to collect such amounts. In the event that, after Closing,
WSI or WSI, II receives any payments of rent or other sums due from the tenant
under the Lease that relate to periods from and after Closing, WSI shall
promptly forward or cause WSI, II to forward to G-T Gateway such payments. It is
agreed by G-T Gateway that the sums to be paid by the tenant referred to in this
Section 6(e)(iii) shall include all property operation costs “pass throughs” for
the year 2004 not paid on a monthly basis, but rather at the end of a calendar
year after being invoiced therefor. These sums shall be provided and paid to WSI
or WSI, II and G-T Gateway when paid by the tenant under the Lease. G-T Gateway
shall use reasonable efforts to invoice the tenant for “pass throughs” as
promptly as is practicable after Closing (but in no event shall G-T Gateway be
required to do so until allowed under the Lease), provided WSI or WSI, II must
furnish to G-T Gateway all applicable information regarding the amount of “pass
through” operating expenses to be paid by the tenant under the Lease for the
calendar year 2004.

 

During the period after Closing, G-T Gateway shall deliver to WSI for the
benefit of WSI, II any and all rents accrued but uncollected as of the Date of
Closing to the extent subsequently collected by G-T Gateway, and to the extent
G-T Gateway receives such rents, shall apply rents received after Closing to the
extent the same are delinquent first to payment of current Rent then due, and
thereafter to delinquent rents (other than “true up” payments received from the
tenant attributable to a year-end reconciliation of actual and budgeted
pass-through payments which shall be allocated between WSI, II and G-T Gateway
pro rata in accordance with their respective period of ownership as set forth in
this Section 6(e)(iv) below) but only after rent due and owing to G-T Gateway
has been paid in full, including any delinquent rent. If any security deposits
are in the form of a letter of credit, WSI or WSI, II, as the case may be, shall
assign its interest in the letter of credit to G-T Gateway (to the extent
assignable) and deliver the original letter of credit to G-T Gateway at Closing.

 

31



--------------------------------------------------------------------------------

(iv) Calculations. For purposes of calculating prorations, G-T Gateway shall be
deemed to be the owner of the Property, and, therefore, entitled to the income
therefrom and responsible for the expenses thereof for the entire day upon which
the Closing occurs. All such prorations shall be made on the basis of the actual
number of days of the month which shall have elapsed as of the day of the
Closing and based upon the actual number of days in the month and a three
hundred sixty-five (365) day year. The amount of such prorations shall be
initially performed at Closing but shall be subject to adjustment in cash after
the Closing as and when complete and accurate information becomes available, if
such information is not available at the Closing. WSI and G-T Gateway agree to
cooperate and use their best efforts to make such adjustments no later than
sixty (60) days after the Closing. Except as set forth in this Section 6(e)(iii)
and (iv) all items of income and expense which accrue for the period prior to
the Closing will be for the account of WSI and all items of income and expense
which accrue for the period on and after the Closing will be for the account of
G-T Gateway. The provisions of Section 6(e)(iii) and (iv) shall survive the
Closing.

 

(v) Prepaids. Any expense or cost of prepaid items, including, without
limitation, fees for licenses and annual permit and inspection fees shall be
apportioned between WSI and G-T Gateway at the Closing.

 

(vi) Service Agreement Payments. All amounts payable under any of the Service
Contracts which survive Closing shall be prorated. G-T Gateway does not assume
any obligation under any Service Contracts for acts or omissions that occur
prior to Closing, and WSI agrees to indemnify and hold G-T Gateway harmless for
any loss incurred by G-T Gateway resulting from acts or omissions that occur
prior to Closing and leading to liability under the Service Contracts. G-T
Gateway does not assume any obligation under any Service Contracts not expressly
assumed by G-T Gateway.

 

(vii) Settlement After Closing. The parties acknowledge that not all invoices
for expenses incurred with respect to the Property prior to the Closing will be
received by the Closing and that a mechanism needs to be in place so that such
invoices can be paid as received. All of the Closing adjustments will be done on
an interim basis at the Closing and will be subject to final adjustment in
accordance with this Section 6(e). After Closing, upon receipt by G-T Gateway of
an invoice for the Property’s operating expenses that are attributable in whole
or in part to a period prior to the Closing and that were not apportioned at
Closing, G-T Gateway shall submit to WSI a copy of such invoice with such
additional supporting information as WSI shall reasonably request. Within ten
(10) days of receipt of such copy, WSI shall pay to G-T Gateway an amount equal
to the portion of such invoice attributable to the period ending on the date
immediately preceding the Closing. Likewise, upon receipt by G-T Gateway of such
an invoice after Closing for the Property’s operating expenses which were paid
in advance by WSI and are attributable in whole or in part to a period on or
after Closing that were not apportioned at Closing, G-T Gateway shall submit to

 

32



--------------------------------------------------------------------------------

WSI a copy of such invoice together with an amount equal to the portion of such
invoice attributable to the period on or after Closing, within ten (10) days
after receipt of such invoice.

 

(viii) Leasing Commissions. All obligations to pay leasing commissions due from
and after the Date of Closing of this Agreement as the result of the execution
of a new lease for the Building after the date hereof, the result of the renewal
of the Lease, the extension of the term of the Lease, the expansion of the
premises demised by the Lease for space within the Building, or the exercise of
an option to lease additional space in the Building set forth in the Lease
(collectively “Future Commissions”) which obligations are incurred pursuant to
the brokerage agreements set forth on Exhibit C-1 shall be assumed and paid by
G-T Gateway. WSI shall be responsible for all leasing commissions due prior to
the Date of Closing. In addition WSI shall indemnify, defend and hold G-T
Gateway harmless from and against any liability for commissions due pursuant to
any agreement not set forth on Exhibit C-1.

 

(ix) Tenant Improvements. All obligations to pay the cost of any tenant
improvement work owed or to be owed in connection with new leases of the
Building executed after the date hereof or the result of the renewal of the
Lease, the extension of the term of the Lease, the expansion of the premises
demised by the Lease to space within the Building or the exercise of an option
to lease additional space in the Building set forth in the Lease occurring after
the date hereof, which costs shall include, but not be limited to, all sums
expended by Highwoods, WSI, or WSI, II for such tenant improvement work
(including all overhead costs incurred by them or any of their affiliates in
connection with their performance of the work related to such tenant
improvements not to exceed five percent (5%) of the cost of such tenant
improvements), and a profit not to exceed ten percent (10%) of the cost of such
tenant improvements, shall be assumed and paid by G-T Gateway on the Date of
Closing by reimbursing Highwoods, WSI or WSI, II, as the case may be, for the
costs of such tenant improvements previously paid by them in connection with new
leases, renewals, extensions, relocations, expansions, or the exercise of an
option to lease additional space in the Building occurring after the date hereof
or if the cost of such tenant improvements are not yet due and payable by paying
the same when they otherwise become due without an adjustment to the Purchase
Price. Notwithstanding the foregoing, to the extent any portion of the term of
the Lease, and renewals, extensions, expansions and relocations for which any
tenant improvement work occurs prior to the date of Closing, the amount of the
Purchase Price will be reduced by a pro rata share of such tenant improvement
work based upon the percentage of such term (exclusive of any renewal options)
which occurs prior to Closing. If any tenant improvement work is in process on
the date of Closing, WSI or WSI, II shall be responsible for completing the
construction thereof, provided, G-T Gateway shall be responsible for the costs
thereof as set forth above.

 

33



--------------------------------------------------------------------------------

(x) Equitable Adjustments. In the event that any of the prorations or
adjustments described in this Section 6(e) are based upon estimated or erroneous
information, then the parties shall make between themselves any equitable
adjustment required by reason of any difference between such estimated or
erroneous amounts and the actual amounts of such sums.

 

7. DEFAULT AND REMEDIES.

 

(a) In the event WSI defaults or fails to perform any of the conditions or
obligations of WSI under this Agreement, then G-T Gateway shall have a right to
terminate this Agreement and receive a refund of the Binder Deposit and pursue
an action for reimbursement of expenses, fees and costs incurred by G-T Gateway
relating to this Agreement or its due diligence on the Property, provided such
fees and costs shall not exceed Fifty Thousand and No/100 Dollars ($50,000),
plus the amount of any fees forfeited by G-T Gateway to its lender as the result
of the failure of such Closing because of WSI default, and will be substantiated
by legitimate invoices therefor, or, in the alternative, compel WSI’s
performance of its obligations hereunder by bringing an action for specific
performance or, if specific performance is not available to G-T Gateway, as a
result of the acts or omissions of WSI, G-T Gateway may pursue any other legal
remedy available to G-T Gateway under the laws of the State of North Carolina,
including an action for reimbursement of expenses, fees and costs incurred by
G-T Gateway relating to this Agreement or the Property.

 

(b) In the event G-T Gateway defaults or fails to perform any of the covenants
or conditions of G-T Gateway under this Agreement, WSI may terminate this
agreement and the Escrow Agent shall pay the Binder Deposit to WSI, and such
payment shall constitute WSI’s liquidated damages as a result of G-T Gateway’s
default or failure to perform, as WSI’s actual damages shall be difficult, if
not impossible, to ascertain, and after such payment G-T Gateway shall have no
further obligations hereunder, except for G-T Gateway’s Continuing
Indemnification Obligations.

 

8. OTHER PROVISIONS.

 

(a) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which, taken together, shall constitute
one and the same instrument.

 

(b) Entire Agreement. This Agreement and the Exhibits attached hereto constitute
and contain the entire agreement between the parties, and supersede all prior
and contemporaneous understandings and agreements, whether oral or in writing,
between the parties respecting the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or in writing,
between or among the parties to this Agreement relating to the subject matter of
this Agreement which are not fully expressed in this Agreement.

 

(c) Construction. The provisions of this Agreement shall be construed as to
their fair meaning, and not for or against any party based upon any attribution
to such party as the source of the language in question. Headings used in this
Agreement are for convenience of reference only and shall not be used in
construing this Agreement.

 

34



--------------------------------------------------------------------------------

(d) Applicable Law. This Agreement shall be governed by the laws of the State of
North Carolina.

 

(e) Severability. If any term, covenant, condition or provision of this
Agreement, or the application thereof to any person or circumstance, shall to
any extent be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, covenants, conditions or provisions
of this Agreement, or the application thereof to any person or circumstance,
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby.

 

(f) Waiver of Covenants, Conditions and Remedies. The waiver by one party of the
performance of any covenant, condition or promise under this Agreement shall not
invalidate this Agreement nor shall it be considered a waiver by it of any other
covenant, condition or promise under this Agreement. The waiver by either or
both parties of the time for performing any act under this Agreement shall not
constitute a waiver of the time for performing any other act or an identical act
required to be performed at a later time.

 

(g) Exhibits. All exhibits to which reference is made in this Agreement are
deemed incorporated into this Agreement and made a part hereof, whether or not
actually attached.

 

(h) Amendment. This Agreement may be amended at any time by the written
agreement of G-T Gateway and WSI. All amendments, changes, revisions and
discharges of this Agreement, in whole or in part, and from time to time, shall
be binding upon the parties despite any lack of legal consideration, so long as
the same shall be in writing and executed by the parties hereto.

 

(i) Relationship of Parties. The parties agree that their relationship is that
of buyer and seller, and that nothing contained herein shall constitute either
party the agent or legal representative of the other for any purpose whatsoever,
nor shall this Agreement be deemed to create any form of business organization
between the parties hereto, nor is either party granted any right or authority
to assume or create any obligation or responsibility on behalf of the other
party, nor shall either party be in any way liable for any debt of the other.

 

(j) Assignment. Except as set forth below, G-T Gateway may not assign its
rights, obligations and liabilities hereunder to a third party without WSI’s
prior written consent, which shall not be unreasonably withheld. Notwithstanding
the above, G-T Gateway may assign this Agreement at Closing (but only if the
transaction contemplated hereby closes) without the requirement of WSI’s consent
to a corporation, limited liability company, or partnership in which G-T Gateway
(or its principals) own more than 50% of the equity interest thereof. This
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties to this Agreement.

 

35



--------------------------------------------------------------------------------

(k) Further Acts. Each party agrees to perform any further acts and to execute,
acknowledge and deliver any documents which may be reasonable necessary to carry
out the provisions of this Agreement. The provisions of this Section 8(k) of
this Agreement shall survive Closing and shall not be merged upon the delivery
and acceptance of the Deed for the Land.

 

(l) No Recording; Actions to Clear Title. Neither WSI nor G-T Gateway may record
this Agreement or a memorandum of this Agreement without the consent of the
other party which shall not be unreasonably withheld or delayed. If G-T Gateway
fails to complete this transaction, or otherwise terminates or permits this
Agreement to expire for any reason, then G-T Gateway shall, at no cost to WSI,
promptly execute, acknowledge and deliver to WSI, all within three (3) days
after written request from WSI, a quitclaim deed, in recordable form, in favor
of WSI and any other documents requested by WSI to remove the cloud on title to
the Property that may exist as the result of the existence of this Agreement.

 

(m) Broker Commissions. Each party warrants to the other that no person, firm or
individual is entitled to or has a claim for a commission or fee arising out of
this transaction except that WSI is obligated to pay a commission to Triad
Commercial Properties, and CB Richard Ellis, both of which represent WSI in this
transaction. G-T Gateway has no responsibility for the payment of this real
estate commission to Triad Commercial Properties and CB Richard Ellis. WSI shall
and does hereby indemnify and hold harmless G-T Gateway from and against any
claim for any consulting fee, finder’s fee, commission, or like compensation,
including reasonable attorney’s fees in defense thereof, payable in connection
with any transaction contemplated hereby and asserted by any party arising out
of any act or agreement by WSI. G-T Gateway does hereby indemnify and hold
harmless WSI from and against any claim for any consulting fee, finder’s fee,
commission or the like, including reasonable attorneys’ fees in the defense
thereof, payable in connection with any claim by any person or firm asserted by
any party arising out of any act or agreement by G-T Gateway.

 

(n) Notices. All notices and demands which either party is required or desires
to give to the other shall be given in writing by personal delivery, overnight
courier service, certified mail, return receipt requested, or by telecopy
followed by next day delivery of a hard copy to the address set forth below for
the respective parties. All notices and demands so given shall be effective upon
the delivery or sending of the same to the party to whom notice or a demand is
given, if personally delivered or sent by telecopy, on the next business day if
sent by overnight courier and within three (3) business days or upon receipt,
whichever is earlier, if sent by certified mail, return receipt requested.

 

G-T GATEWAY:      G-T Gateway, LLC        1325 Ivy Avenue        Winston-Salem,
NC 27105        Attention:       John L. Turner, Sr., President       
Telephone:     336-725-9970        Facsimile:      336-777-8904

 

36



--------------------------------------------------------------------------------

     With copy to:      Thomas T. Crumpler, Esquire             Allman Spry
Leggett & Crumpler, P.A.             380 Knollwood Street, Suite 700            
Winston-Salem, NC 27103-4152             Telephone:     336-722-2300            
Facsimile:      336-721-0414 WSI:           Winston-Salem Industrial, LLC       
     Attn: Mack D. Pridgen, III, Esquire             3100 Smoketree Court, Suite
600             Raleigh, NC 27604-4924             Telephone:     919-875-6694  
          Facsimile:      919-876-6929      With copy to:      Samuel T. Oliver,
Esquire             Manning Fulton & Skinner             BB&T Plaza            
3605 Glenwood Avenue             Raleigh, NC 27612             Telephone:
    919/787-8880             Facsimile:      919/781-0811

 

(o) Press Releases. WSI and G-T Gateway agree that they will not make any public
statement, including without limitation, any press release, with respect to this
Agreement and the transactions contemplated hereby without first allowing the
other party an opportunity to review such statement and render an approval
thereof, which approval shall not be unreasonably withheld or delayed by either
party. It is the intention of this subparagraph that WSI and G-T Gateway must
agree as to the timing and content of any information contained in any public
statement or press release regarding the transaction contemplated hereby. The
parties agree to exercise reasonableness when asked to consent to the content of
any such press release or other public statement regarding this transaction.

 

(p) Definition of Agreement Date. As used in this Agreement, Agreement Date
shall be deemed to refer to the date a fully executed original of this Agreement
is delivered to each party hereto, and the Agreement Date shall be inserted as
the date of this Agreement in the introductory paragraph of this Agreement.

 

37



--------------------------------------------------------------------------------

(q) Survival of the Agreement. The promises, terms, conditions, representations,
warranties and provisions set forth in this Agreement shall survive the Closing
of the transaction and the delivery and recording of the deed and any other
instruments for the conveyance of the Property for a period of one (1) year
following the Closing, except as otherwise provided in this Agreement and if the
deed or any other recorded instruments are or may be construed to be
inconsistent with any such provision of this Agreement, then the applicable
provision of this Agreement shall control and shall not be deemed to have been
merged into such deed or other recorded instruments, unless otherwise expressly
provided in any such instruments.

 

IN WITNESS WHEREOF, the parties hereto have caused the signature page to this
Agreement to be duly executed by their hands and under seal affixed hereto as of
the day and year first above written.

 

[SIGNATURE PAGE ATTACHED]

 

38



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT

BY AND AMONG

WINSTON-SALEM INDUSTRIAL, LLC,

HIGHWOODS REALTY LIMITED PARTNERSHIP,

G-T GATEWAY, LLC, and

ALLMAN SPRY LEGGETT & CRUMPLER, P.A., as Escrow Agent

 

Dated as of January 28, 2005

 

“WSI”   WINSTON-SALEM INDUSTRIAL, LLC,     a Delaware limited liability company
    By:   Highwoods Realty Limited Partnership, a North         Carolina Limited
Partnership, its Sole Member     By:   Highwoods Properties, Inc., a Maryland  
      Corporation, Its Sole General Partner     By:  

/s/ Mack D. Pridgen III

--------------------------------------------------------------------------------

    Name:   Mack D. Pridgen III     Title:   Vice President “HIGHWOODS”  
HIGHWOODS REALTY LIMITED PARTNERSHIP,     a North Carolina Limited Partnership  
  By:   Highwoods Properties, Inc., a Maryland         Corporation, Its Sole
General Partner     By:  

/s/ Mack D. Pridgen III

--------------------------------------------------------------------------------

    Name:   Mack D. Pridgen III     Title:   Vice President “G-T GATEWAY”   G-T
GATEWAY, LLC,     a North Carolina limited liability company     By:  

/s/ John L. Turner, Sr.

--------------------------------------------------------------------------------

    Name:   John L. Turner, Sr.     Title:   Manager



--------------------------------------------------------------------------------

The undersigned, Escrow Agent herein, executes this Agreement for the purpose of
agreeing to the provisions set forth in this Agreement relating to Escrow Agent
and the Binder Deposit.

 

“ESCROW AGENT”   Allman Spry Leggett & Crumpler, P.A.     By:  

/s/ Thomas T. Crumpler

--------------------------------------------------------------------------------

    Name:   Thomas T. Crumpler